DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject matters is Niwa (8,159,234) or Tsuda (EP 3096436).  Niwa discloses a proximity sensor includes an L-C resonator, an oscillator for oscillating the L-C resonator, an oscillation detector, an output circuit, and a burnout detecting means. The L-C resonator has a detection coil for detecting an object, and a resonant capacitor connected across the detection coil. The oscillation detector detects an oscillation of the L-C resonator. The burnout detecting means has a time counter for counting a length of a positive voltage period in which a voltage across the resonant capacitor is kept above a predetermined positive voltage, and a discriminator which determines burnout of the detection coil when the counted length exceeds a half of an oscillation cycle of the L-C resonator. The output circuit outputs a detection signal indicative of whether or not the object exists within a detection range of the detection coil, and provides a burnout signal indicative of the burnout of the detection coil (See figs. 1-2 and col. 7 line 25 to col. 9 line 31) and Tsuda discloses a wireless power transmission apparatus including: a power-supplying module configured to supply power to a power-receiving module by means of a resonance phenomenon which is established between the power-supplying module and the power-receiving  (See figs. 9-15 and par [0063-0069]).  However, none of cited prior arts of record, alone or in combination, discloses or suggests a method and a sensor system for sensing the position of an object, the system comprising: a power source; a nullification circuit electrically connected to the power source, the nullification circuit including an output voltage; and an electrical medium integrated into the nullification circuit, the electrical medium producing a standing wave electric field about the electrical medium when power is supplied from the power source to the electrical medium; wherein the nullification circuit is configured such that the output voltage of the nullification circuit is substantially zero when power is supplied to the electrical medium and the object is not within a predetermined minimum distance from the electrical medium, the output voltage of the nullification circuit having a non-zero value when the object is within the predetermined minimum distance from the electrical medium, as specified in claims 1, 16 and 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN A TRAN/Primary Examiner, Art Unit 2648